Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-of U.S. Patent No. 11,004,949(949). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application as claimed in claims 1-20 is similar to that of the claimed limitations of US 11,004,949.
Regarding claim 1, (949) discloses (claims 1 and 4) a transistor comprising: a doped substrate; a source region and a drain region doped with ions of a polarity different from that of the doped substrate in a surface of the doped substrate; a source electrode and a drain electrode comprising an electride material on the source region and drain region, respectively; a gate insulating layer on the doped substrate to surround the source electrode and the drain electrode; a gate electrode on the doped substrate between the source electrode and the drain electrode; and a passivation layer on lower sides of the source electrode and a drain electrode to contact the substrate, wherein the passivation layer and the source electrode are sequentially stacked on the source region and the passivation layer and the drain electrode are sequentially stacked on the drain region (refer to claims 1 and 4).  
Regarding claim 4, (949) discloses the source electrode and the drain electrode comprise a C12A7 electride or a Y5Si3 electride (claim 5).  
Regarding claim 5, (949) discloses the source electrode and the drain electrode comprise a two-dimensional (2D) electride, and the 2D electride is Ca2N, Y2C, and Gd2C or a combination or subcombination thereof (claim 6).  
Regarding claim 6, (949) discloses the 2D electride is a single crystal including an interlayer electron layer, and the interlayer electron layer of the 2D electride is vertically arranged with respect to the surface of the doped substrate (claim 7).  
Regarding claim 7, (949) discloses the passivation layer comprises a Group VI material layer configured to combine with a dangling bond on a surface of the doped substrate (claim 8).  
Regarding claim 8, (949) discloses the Group VI material layer comprises Se or S (claim 9).  
Regarding claim 9, (949) discloses the passivation layer has a thickness that is less than that of the gate insulating layer (claim 10).  
Regarding claim 10, (949) discloses the Group VI material layer has a thickness of one layer to about five layers thereof (claim 11).  
Regarding claim 11, (949) discloses the passivation layer is an insulating layer (claim 12).  
Regarding claim 12, (949) discloses a transistor comprising: a doped substrate; a source region and a drain region doped with ions of a polarity different from that of the doped substrate in a surface of the doped substrate; a source electrode and a drain electrode comprising an electride material on the source region and drain region, respectively; a gate insulating layer on the doped substrate to surround the source electrode and the drain electrode; a gate electrode on the doped substrate between the source electrode and the drain electrode; and a passivation layer on lower sides of the source electrode and a drain electrode, wherein the passivation is in direct contact with the substrate (claims 1, 4 and 17).  
Regarding claim 14, (949) discloses the source electrode and the drain electrode contact the source region and the drain region, respectively, and the source electrode and the drain electrode comprise an Y5Si3 electride (claim 5).  
Regarding claim 15, (949) discloses the source electrode and the drain electrode comprise a C12A7 electride or a Y5Si3 electride (claim 5).  
Regarding claim 16, (949) discloses the source electrode and the drain electrode comprise a two-dimensional (2D) electride, and the 2D electride is Ca2N, Y2C, and Gd2C or a combination or subcombination thereof (claim 6).  
Regarding claim 17, (949) discloses the 2D electride is a single crystal including an interlayer electron layer, and the interlayer electron layer of the 2D electride is vertically arranged with respect to the surface of the doped substrate (claim 7).  
Regarding claim 18, (949) discloses the passivation layer comprises a Group VI material layer configured to combine with a dangling bond on a surface of the doped substrate (claim 8).  
Regarding claim 19, (949) discloses the Group VI material layer comprises Se or S (claim 9).  
Regarding claim 20, (949) discloses the passivation layer is an insulating layer (claim 12).
Claims 2 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11004949 in view of Mitsui et al., WO 2014192701.
Regarding claims 2 and 13, (949) does not disclose a metal layer on the gate insulating layer to cover the source electrode and the drain electrode. 
 Mitsui teaches a metal layer (Mitsui, 120/122) on the gate insulating layer (130) to cover the source electrode and the drain electrode.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the claim 2 of (949) as taught by Mitsui to include the metal to cover the source and drain electrode to improve contact resistance between the source/drain and the semiconductor layer (abstract).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11004949 in view of Hosono.
Regarding claim 3, (949) does not disclose the source electrode and the drain electrode contact the source region and the drain region, respectively or does not disclose the source electrode and the drain electrode comprise an Y5Si3 electride.
Hosono teaches the use of transition metal-supported intermetallic compound Y5Si3 [0042] due to the physical properties such as free electrons or work function hardly change [0043].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify claim 3 to include the source and drain electrode comprising Y5Si3 as taught by Hosono to make a transistor with electrode work function that is stable during processing [0045]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al., US 5045484 in view of Mitsui et al., WO 2014192701 and in further view of Umeda et al. US 20140008649.
Regarding claim 1, Yamada teaches (fig. 2L and related text) a transistor comprising: a doped substrate (23, n); a source region (28a, p) and a drain region (28b, p) doped with ions of a polarity different from that of the doped substrate (23) in a surface of the doped substrate; a source electrode (31a) and a drain electrode (31b) comprising an electrode material (31a/31b) on the source region (28a) and drain region (28b), respectively; a gate insulating layer (24) on the doped substrate (23) to surround the source electrode (31a) and the drain electrode (31b, fig. 2L); a gate electrode (26a) on the doped substrate between the source electrode and the drain electrode (31a/31b).Yamada does not explicitly teach the source and drain electrode comprising an electride material or a passivation layer on lower sides of the source electrode and a drain electrode to contact the substrate, wherein the passivation layer and the source electrode are sequentially stacked on the source region and the passivation layer and the drain electrode are sequentially stacked on the drain region.
Mitsui teaches source electrode (150a) and drain electrode (150b) comprising an electride material to improve contact resistance between the source/drain and the semiconductor layer (abstract).
Yamada and Mitsui are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamada with Mitsui because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device disclosed in Yamada to include the source and drain electrode comprising electride material as taught by Mitsui to improve contact resistance between the source/drain and the semiconductor layer (abstract).
Yamada as modified by Mitsui does not disclose a passivation layer on lower sides of the source electrode and a drain electrode to contact the substrate, wherein the passivation layer and the source electrode are sequentially stacked on the source region and the passivation layer and the drain electrode are sequentially stacked on the drain region.
Umeda discloses (fig. 6 and related text) a passivation layer (202) on lower sides of the source electrode and a drain electrode (18/20) to contact the substrate (12), wherein the passivation layer (202) and the source electrode (18) are sequentially stacked (source is above the passivation layer 202, hence sequential) on the source region (region on 204 the source electrode is contacting) and the passivation layer and the drain electrode are sequentially stacked (drain is above the passivation layer 202, hence sequential) on the drain region (region on 204 the drain electrode is contacting) in order to form transistors having a lower heat generation temperature at the time of driving [0022].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device disclosed in Yamada as modified by Mitsui to include the passivation layer as taught by Umeda to form a transistor having a lower heat generation temperature at the time of driving [0022].
Regarding claim 2, Yamada as modified by Mitsui and Umeda teaches a metal layer (Mitsui, 120/122) on the gate insulating layer to cover the source electrode and the drain electrode. 
Regarding claim 4, Yamada as modified by Mitsui and Umeda teaches the source electrode and the drain electrode comprise a C12A7 electride (refer to the translation and the abstract Mitsui, fig. 3).
Regarding claim 11, Yamada as modified by Mitsui and Umeda teaches the passivation layer (202, Umeda) is an insulating layer (property of a passivation layer).    
 Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Mitsui and Umeda and in further view Hosono et al, US 20180304237.
Regarding claim 3, Yamada as modified by Mitsui and Umeda teaches the source electrode and the drain electrode contact the source region and the drain region, respectively.
Yamada as modified by Mitsui and Umeda does not disclose the source electrode and the drain electrode comprise an Y5Si3 electride.
Hosono teaches the use of transition metal-supported intermetallic compound Y5Si3 [0042] due to the physical properties such as free electrons or work function hardly change [0043].
Yamada as modified by Mitsui, Umeda and Hosono are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamada, Mitsui and Umeda with Hosono because they are from the same field of endeavor. 
 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device disclosed in Yamada modified by Mitsui and Umeda to include the source and drain electrode comprising as taught by Hosono in order to make a transistor with electrode work function that is stable during processing [0045]. 
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Mitsui and Umeda and in further view Kishino et al., US 20170342449.
Regarding claim 5, Yamada as modified by Mitsui and Umeda does not explicitly teach the source electrode and the drain electrode comprise a two-dimensional (2D) electride, and the 2D electride is Ca2N, Y2C, and Gd2C or a combination or subcombination thereof. 
Kishino teaches a two dimensional electride comprising Ca2N with a conduction electron density of 1.39x10 22cm-3 and work function of 2.6eV [0059].
Yamada as modified by Mitsui, Umeda and Kishino are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamada, Mitsui and Umeda with Kishino because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device disclosed in Yamada modified by Mitsui and Umeda to include the source and drain electrode comprising Ca2N electride as taught by Kishino in order to a transistor that requires an electride with the given work function [0059].
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811